Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2021

                                       No. 04-21-00045-CV

                    IN THE INTEREST OF S. M.W., ET AL CHILDREN

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00394
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

         The clerk’s record was due February 22, 2021, but was not filed. On February 22, 2021,
the district clerk filed a notification of late record, requesting an extension of eight days to file
the record. We GRANT the district clerk’s request for an extension of time and ORDER the
district clerk to file the clerk’s record in this court by March 2, 2021. The district clerk is
reminded that strict deadlines exist with regard to disposal of appeals dealing with termination of
parental rights. Further extensions of time will be disfavored.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court